Citation Nr: 0302244	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from July 1957 until August 
1978.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran died on January [redacted], 1999; the certificate of 
death noted the immediate cause of death to be acute 
myocardial infarction due to congestive heart failure, as a 
consequence of hypertension.

3.  At the time of death, service connection was not in 
effect for tonsillectomy, bilateral orbital pseudotumor, 
internal derangement of the left knee, and sebaceous cysts, 
scrotum; a noncompensable evaluation was assigned for all of 
these disabilities.

4.  The medical evidence of record demonstrates a causal link 
between the veteran's fatal acute myocardial infarction and 
his active service.




CONCLUSION OF LAW

The criteria for service connection for hypertension, the 
cause of the veteran's death, have been met.  38 U.S.C.A. §§ 
1103, 1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.312 (2002); 
38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792 - 67793 
(Nov. 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the appellant's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).


Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present case, an August 2002 statement of the case 
apprised the appellant of VA's duty to notify and assist 
under the VCAA.  That document specifically discussed the 
division of responsibilities between VA and a claimant in 
obtaining evidence, as set forth in 38 C.F.R. § 3.159.  
Furthermore, letters dated August 2001 and June 2002 explain 
what evidence the appellant needed to submit to establish her 
claim.  Finally, an October 1999 statement of the case 
informed the appellant of the legal criteria pertaining to 
service connection for the cause of death.  In light of the 
decision contained herein, the veteran is not adversely 
impacted by the lack of notice of amendment of 38 C.F.R. 
§ 3.307 during the pendency of the appeal.  Based on the 
above, the Board finds that the requirements under the VCAA 
with respect to the duty to notify have been satisfied in 
this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain her service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The appellant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the appellant's claims.  For example, 
in both August 2001 and June 2002, the RO requested that the 
appellant submit any medical records of treatment during the 
final 2 years of the veteran's life.  The appellant did not 
respond to those requests.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (the VA's duty to assist is not a one-
way street; if a claimant wishes help in developing a claim, 
he or she cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining putative evidence).

A review of the claims file reveals service medical records 
and VA outpatient treatment reports dated from 1982 to 1985.  
Moreover, a report of VA hospitalization dated June 1998 is 
of record.  Additionally, a July 2002 VA medical opinion is 
associated with the claims file.  That opinion refers to VA 
treatment notes from 1996, which do not appear to be 
associated with the claims file.  However, in light of the 
Board's decision in this case, the absence of such records is 
of no prejudice to the veteran.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations 

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain disorders, such 
as cardiovascular disease, are presumed to have been incurred 
in service if manifested or aggravated within one year of 
separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.309; 67 Fed. Reg. 67792 - 67793 (Nov. 7, 
2002)).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Service connection for the cause of death

According to VA law and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993). 

Factual background

Physical examinations in July 1957, June 1960, July 1964 and 
April 1966 revealed no cardiovascular abnormalities.  
Corresponding reports of medical history were also silent as 
to any heart problems.  A treatment report dated December 
1973 noted mild hypertension.  Another impression of mild 
hypertension is found in the service medical records, but 
that treatment report was undated.  An undated physical 
examination given upon the veteran's retirement was normal.  

Following service, the record does not show any treatment for 
a heart condition until June 1998.  At that time the veteran 
was hospitalized in a VA facility.  A report of medical 
history noted coronary artery disease, status post myocardial 
infarction, and status post percutaneous transluminal 
coronary angioplasty.  He also had a history of mitral valve 
regurgitation and left ventricular dysfunction.  

Two days prior to his hospitalization in June 1998, he 
experienced shortness of breath and felt a pressure-like 
chest pain.  Following admission, the veteran underwent 
cardiac catheterization.  That procedure showed severe left 
ventricular dysfunction, as well as non-critical coronary 
artery disease.  The veteran was discharged in stable 
condition.  

The veteran suffered a fatal acute myocardial infarction on 
January [redacted], 1999.  The death certificate noted that the acute 
myocardial infarction was due to congestive heart failure, as 
a consequence of hypertension.

In July 2002, a VA physician offered an opinion that it was 
at least as likely as not that the veteran's mild 
hypertension was not the cause of his fatal myocardial 
infarction or the subsequent development of congestive heart 
failure, ventricular hypokinesis, which led to 
cardiomyopathy.  Instead, he felt is was at least as likely 
as not that the veteran's coronary artery disease was the 
result of his diabetes mellitus and hypercholesterolemia, 
which led to the myocardial infarction, resulting in 
hypokinesis, leading to decreased ejection fraction and 
cardiomyopathy.  

Analysis

After a thorough review of the claims file, and with 
resolution of doubt in the veteran's favor, the Board 
concludes that the evidence of record supports a grant of 
service connection for the cause of the veteran's death.  The 
veteran's service medical records contain two separate 
diagnoses of hypertension, and hypertension was noted on the 
death certificate as being the root cause of his fatal acute 
myocardial infarction.  

In determining that a grant of service connection is 
appropriate, the Board acknowledges the absence of a 
diagnosis of hypertension on the veteran's separation 
examination and is further cognizant of the absence of 
evidence showing continued treatment for that condition 
subsequent to service.  However, it is clear that 
hypertension did exist during service, and that it developed 
following service, as evidenced by the veteran's Certificate 
of Death.  Furthermore, the medical evidence that 
disassociates the veteran's in-service hypertension from that 
which later led to his death is assigned limited probative 
value.  Further, the lack of intervening medical findings 
showing chronicity is not dispositive of the issue. 

The Board acknowledges the July 2002 VA medical opinion which 
states that it was at least as likely as not that the 
veteran's mild hypertension in service was not the cause of 
his fatal myocardial infarction or the subsequent development 
of congestive heart failure, ventricular hypokinesis which 
led to cardiomyopathy.  Rather, that opinion asserted that it 
was at least as likely as not that the veteran's fatal 
coronary artery disease was the result of his diabetes 
mellitus and hypercholesterolemia, which led to the 
myocardial infarction, resulting in hypokinesis, leading to 
decreased ejection fraction and cardiomyopathy.  That 
conclusion contained no rationale whatsoever, and thus 
essentially amounts to a bare conclusion.  Thus, it is 
lacking in probative value and is not dispositive. 

In sum, the evidence shows treatment in service for 
hypertension, which was later identified as the originating 
cause of the veteran's fatal acute myocardial infarction.  
Thus, the evidence demonstrates a relationship between the 
veteran's death and his military service.  Accordingly, the 
claim is granted.  The Board notes that in reaching this 
conclusion, the evidence supports the claim, and the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension, the cause of the 
veteran's death, is granted.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

